FORM 10-K Exhibit 23.01 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in Registration Statement on Form S-3 (Nos. 333-62724, 333-67424 and 333-105497) and Form S-8 (Nos. 333-88543, 333-95713, 333-35738, 333-44768, 333-61218, 333-63900, 333-67730, 333-86324, 333-102771, 333-105498, 333-113856, 333-123377, 333-132490, 333-141370, 333-151188, 333-158676, 333-166338, 333-168405 and 333-170093) of (1) our report dated February16, 2011, relating to the consolidated financial statements of Silicon Image, Inc., and (2) our report dated February 16, 2011, relating to the effectiveness of Silicon Image Inc.’s internal control over financial reporting, appearing in this Annual Report on Form 10-K of Silicon Image, Inc. for the year ended December31, 2010. DELOITTE & TOUCHE LLP San Jose, California February 16, 2011
